SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of January, 2012 (Commission File No. 001-32221) , GOL LINHAS AÉREAS INTELIGENTES S.A. (Exact name of registrant as specified in its charter) GOL INTELLIGENT AIRLINES INC. (Translation of Registrant's name into English) R. Tamoios, 246 Jd. Aeroporto 04630-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): December Yields Remain Flat Over Previous Month Domestic demand records year-on-year growth of approximately 3% São Paulo, January 24, 2012 – GOL Linhas Aéreas Inteligentes S.A. (BM&FBovespa: GOLL4 and NYSE: GOL), (S&P/Fitch: BB-/BB-, Moody`s: B1), the largest low-cost and low-fare airline in Latin America, recorded a year-on-year demand increase of 2.8%, with a load factor of 65.5%. Demand GOL’s domestic demand grew by 2.8% over December 2010 mainly due to the higher volume of domestic passenger traffic during the holiday periods (Christmas and New Year). In comparison with November, domestic demand grew by 8.5%, chiefly due to the higher number of operational days and seasonality. Demand on the Company's international route network fell by 24.0% year-on-year in december, due to: (i) the return of three B767 aircraft that had been chartered out for international flights; and (ii) the discontinuation of flights to Bogota, in Colombia. In comparison with the previous month, international demand grew by 3%, due to seasonality and the higher number of operational days between the months. Operating Data December 2011* December 2010(*) % Chg (YoY) November 2011* % Chg (MoM) Total System ASK (mm) 4,360.6 4,142.0 5.3% 4,153.1 5.0% RPK (mm) 2,824.0 2,819.2 0.2% 2,613.3 8.1% Load Factor 64.8% 68.1% -3.3 p.p. 62.9% 1.8 p.p. Domestic Market ASK (mm) 3,991.7 3,684.5 8.3% 3,810.5 4.8% RPK (mm) 2,613.7 2,542.5 2.8% 2,409.0 8.5% Load Factor 65.5% 69.0% -3.5 p.p. 63.2% 2.3 p.p. International Market ASK (mm) 368.8 457.5 -19.4% 342.6 7.7% RPK (mm) 210.3 276.7 -24.0% 204.3 3.0% Load Factor 57.0% 60.5% -3.5 p.p. 59.6% -2.6 p.p. ( * ) December 2011 – preliminary figures; December 2010 – adjusted management figures; November 2011 – National Civil Aviation Agency (ANAC) figures. Supply Total supply increased by 5.3% year-on-year, chiefly due to high fleet productivity (approximately 13.3 block hours per day in December 2011 versus 13.0 block hours per day in December 2010), combined with the new international flights to Punta Cana in the Dominican Republic, Santiago in Chile, Santa Cruz de la Sierra in Bolivia and the new domestic flights and routes departing from Guarulhos, Santos Dumont, Brasília and Confins, partially offset by the discontinuation of flights to Bogota in Colombia and the B767 international flights. In comparison with November, supply grew by 5.0%, mainly due to seasonality and the higher number of operational days between the months. Load Factor and Yields GOL’s total load factor came to 64.8% in December, 3.3 p.p. down year-on-year and 1.8 p.p. up on the previous month. Yields stood at between 21.0 and 21.5 cents (R$), slightly up on the same month last year, and yields for the fourth quarter as a whole were very close to December’s level, growing by approximately 2% year-on-year. The Company notes that the estimated projection of supply growth was in line with expectations for 2011. Domestic market demand growth will reach its highest ever level, with an elasticity to GDP growth above the historical average of between 3.0x and 3.5x, chiefly due to attractive market fares in the first half of 2011. Because GOL adopted a prudent approach towards adding capacity in the domestic market, its domestic demand grew less than the industry’s and remained slightly below the initial forecast for 2011. Since the change in the industry’s behavior at the end of the second half of 2011, yields have recorded a continuous improvement, mainly on the major domestic routes, which are largely composed of business passengers, and the Company expects this scenario to continue in 2012. Webjet The table below shows Webjet’s traffic figures and consolidates these with GOL's in December 2011, 4Q11 and 2011 as a whole. Operating Data December (
